OPINION — AG — (1) A BOARD OF COUNTY COMMISSIONERS PROCURING ROAD BUILDING MATERIALS OR MACHINERY UNDER 69 Ohio St. 1979 Supp., 633 [69-633], 69 Ohio St. 1979 Supp., 636 [69-636], MUST PURCHASE SUCH MATERIALS OR MACHINERY FROM THE SUCCESSFUL BIDDER. (2) A BOARD OF COUNTY COMMISSIONERS PROCURING MATERIALS OR MACHINERY UNDER 69 Ohio St. 1979 Supp., 633 [69-633], 69 Ohio St. 1979 Supp., 636 [69-636], IS REQUIRED TO AWARD THE CONTRACT OF PURCHASE TO THE " BEST RESPONSIBLE BIDDER " IN THE CASE OF SEC. 633, AND THE " LOWEST AND BEST BIDDER " IN THE CASE OF SEC. 636, BUT IN NEITHER CASE IS THE LOWEST BID ABSOLUTELY ENTITLED TO RECEIVE THE AWARD OF THE CONTRACT. (FLOYD TAYLOR) (HIGHWAY) 69 Ohio St. 633 [69-633]